Title: Cabinet Meetings. Opinions Concerning the Relations of the United States with Several European Countries, [1–22 November 1793]
From: Jefferson, Thomas,Knox, Henry,Randolph, Edmund,Hamilton, Alexander
To: 



[Germantown, Pennsylvania, November 1–22, 1793]

At sundry meetings of the heads of departments & attorney general from the 1st. to the 21st. of Nov. 1793. at the President’s several matters were agreed upon as stated in the following letters from the Secretary of state. to wit.





Nov. 
8.
Circular letter to the representatives of France, Gr. Brit. Spain & the U. Netherlands, fixing provisonily the extent of our jurisdiction into the sea at a sea-league.



10.
Circular do. to the district attornies, notifying the same, & committing to them the taking depositions in those cases.

same date.
Circular to the foreign representatives, notifying how depositions are to be taken in those cases.


The substance of the preceding letters were agreed to by all, & the rough draughts were submitted to them & approved.


Nov.
14.
to mr Hammond, that the US. are not bound to restore the Roehampton. This was agreed by all, the rough draught was submitted to & approved by Colo. Hamilton & mr Randolph. Genl. Knox was absent on a visit to Trenton.



10.
letters to mr Genet & Hammond, & the 14. to mr. Hollingsworth for taking depositions in the cases of the Coningham & Pilgrim.



15.
do. to Genet, Hammond & mr Rawle for deposns in the case of the William.



14.
do. to Hollingsworth to ascertain whether mr Moissonier had passed sentence on the Roehampton & Pilgrim.


These last mentd. letters of the 10th. 14th. & 15th. were as to their substance agreed on by all, the draughts were only communicated to mr Randolph and approved my him.


Nov.
13.
to mr Hammond. Enquiry when we shall have an answer on the inexecution of the treaty. The substance agreed by all. the letter was sent off without communication, none of the gentlemen being at Germantown.



22.
to mr Genet. Returning the commissions of Pennevert & Chervi because not addressed to the Presiden.


same date. 
to do. enquiring whether the Lovely lass, Prince William Henry & Jane of Dublin have been given up, and if not, requiring that they be now restored to owners.


These were agreed to by all as to their matter, and the letters themselves were submitted before they were sent to the President, the Secretary of War & the Attorney General, the Secretary of the Treasury absent.


same date. 
to mr Gore for authentic evidence of Dannery’s protest on the President’s revocation of Duplaine’s Exequatur. The substance agreed to by all. The letter sent off before communication.



Th: Jefferson
H Knox
Edm. Randolph
Alexander Hamilton

